



 
 
Exhibit 10.2
 
Chevron Corporation
Long-Term Incentive Plan Award
Standard Restricted Stock Unit Award
exhibit1022019rsuawar_image1.gif [exhibit1022019rsuawar_image1.gif]

1.
NOTICE OF RESTRICTED STOCK UNIT AWARD.

You have been granted a Restricted Stock Unit Award, subject to the terms and
conditions of the Long-Term Incentive Plan (“Plan”) and this Award agreement. By
accepting this Restricted Stock Unit Award, you agree to all terms and
conditions of the Plan, its Rules, and any provisions within this agreement. In
the event of any conflict between the provisions of this Award agreement and the
terms of the Plan or Rules, the terms of the Plan and/or Rules shall govern.
Defined terms that are not defined herein shall have the meaning ascribed to
them in the Plan or Rules. For a copy of the plan documents, go to the Executive
Plans website, the Global Executive Plans website, or contact the Executive
Compensation Group at [email address] or [phone number].
1.1
NAME OF EMPLOYEE:

1.2
GRANT DATE:

1.3
NUMBER OF UNITS GRANTED:

1.4
VESTING DATE: The Restricted Stock Units shall vest on [DATE] following the
fifth (5th) anniversary of the Grant Date, adjusted as of Termination as
described in Sections 2.1 and 2.2.



2.
TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT AWARD.

2.1
EFFECT OF TERMINATION ON VESTING.

a.
Termination in a Non-European Union Payroll Country

If you are on a non-European Union country’s payroll at Termination of
employment, your Restricted Stock Unit Award is affected as follows:
i.
If your employment Terminates prior to [DATE] of the year following the Grant
Date, then all Restricted Stock Units will be forfeited as of your date of
Termination.

ii.
If your employment Terminates on or after [DATE] of the year following the Grant
Date; and if, upon Termination, you are at least age 65, have at least 90 points
(sum of age and service at Termination), or have retired due to Mandatory
Retirement, then your Restricted Stock Unit Award will vest on [DATE] following
the fifth (5th) anniversary of the Grant Date.

iii.
If your employment Terminates on or after [DATE] of the year following the Grant
Date; and if, upon Termination, you are at least age 60 or have at least 75
points (sum of age and service at Termination), then a portion of the Restricted
Stock Unit Award will vest on [DATE] following the fifth (5th) anniversary of
the Grant Date. The number of Restricted Stock Units that shall vest is
determined by multiplying the number of Restricted Stock Units granted by the
number of completed months from the Grant Date to your Termination date, up to a
maximum of 60 months, divided by 60 months. The portion of your Restricted Stock
Unit Award that does not vest in accordance with this formula will be forfeited
as of your date of Termination.

iv.
If your employment Terminates on or after [DATE] of the year following the Grant
Date and if, upon Termination you are less than age 60 or have less than 75
points (sum of age and service at Termination), then all Restricted Stock Units
will be forfeited as of your date of Termination.

v.
Notwithstanding the foregoing, if you Terminate employment after a Change in
Control and are eligible for a severance pay benefit under the Chevron
Corporation Change in Control Surplus Employee Severance Program for LTIP
Eligible Participants in Salary Grades 43 and Below, as may be amended, then one
hundred percent (100%) of the Restricted Stock Unit Award will vest on [DATE]
following the fifth (5th) anniversary of the Grant Date.



Page 1

--------------------------------------------------------------------------------







b.
Termination in a European Union Payroll Country

If you are on a European Union country’s payroll at Termination of employment,
your Restricted Stock Unit Award is affected as follows:


i.
If your employment Terminates prior to [DATE] of the year following the Grant
Date, then all Restricted Stock Units will be forfeited upon your date of
Termination.



ii.
If your employment Terminates on or after [DATE] of the year following the Grant
Date and if, upon Termination, you have at least 30 years of service, then your
Restricted Stock Unit Award will vest on January 31 following the fifth (5th)
anniversary of the Grant Date.



iii.
If your employment Terminates on or after [DATE] of the year following the Grant
Date and if, upon Termination, you have at least 25 years of service but less
than 30 years of service, then a portion of the Restricted Stock Unit Award will
vest on [DATE] following the fifth (5th) anniversary of the Grant Date as
follows: the number of Restricted Stock Units that shall vest is determined by
multiplying the number of Restricted Stock Units granted by the number of
completed years from the Grant Date to your Termination date, up to a maximum of
5 years, divided by 5 years. The unvested portion of your Restricted Stock Award
that does not vest in accordance with this formula will be forfeited as of your
date of Termination.

iv.
If your employment Terminates on or after [DATE] of the year following the Grant
Date and if, upon Termination, you have less than 25 years of service, then all
Restricted Stock Unit Award will be forfeited upon your date of Termination.

v.
Notwithstanding the foregoing, if you Terminate employment after a Change in
Control and are eligible for a severance pay benefit under the Chevron
Corporation Change in Control Surplus Employee Severance Program for LTIP
Eligible Participants in Salary Grades 43 and Below, as may be amended, then one
hundred percent (100%) of the Restricted Stock Unit Award will vest on [DATE]
following the fifth (5th) anniversary of the Grant Date.

2.2
DISABILITY. For purposes of the Vesting Date and the forfeiture date of your
Restricted Stock Unit Award, you are deemed to have Terminated upon the earlier
of twenty-nine (29) months after the commencement of long-term disability
benefits under a plan or program sponsored by the Corporation, or the date you
fail to qualify, or no longer qualify for such long-term disability benefits,
provided that you do not return to active employment with the Corporation at
that time.

2.3
DIVIDEND EQUIVALENTS. If the dividend record date and accompanying dividend
payment date of Chevron common stock occur on or before the applicable Vesting
Date, the Restricted Stock Unit Award will earn Dividend Equivalents in the form
of additional Restricted Stock Units, subject to the vesting and termination
provisions described above. If the dividend record date is on or before the
applicable Vesting Date but the accompanying dividend payment date is after the
applicable Vesting Date, the vested Restricted Stock Unit Award will earn
Dividend Equivalents only in the form of cash.

2.4
RESTRICTED STOCK UNIT AWARD PAYOUT. The gross payout amount of your Restricted
Stock Unit Award is equal to the number of vested Restricted Stock Units,
including any vested Dividend Equivalents, multiplied by the Closing Price of
Common Stock as listed on the New York Stock Exchange (NYSE) on the applicable
Vesting Date. If the NYSE is closed on the Vesting Date, the price will be based
on the Closing Price of Common Stock on the last day the NYSE is open prior to
the Vesting Date.

2.5
PAYMENT. Your net vested Restricted Stock Unit Award will be paid in cash, less
all applicable withholding taxes no earlier than the [DATE] following the fifth
(5th) anniversary of the Grant Date, and in no event later than March 15
following the Vesting Date.

2.6
DEFERRAL. You may not defer payment of your Restricted Stock Unit Award.

2.7
MISCONDUCT. Restricted Stock Unit Awards may be forfeited for Misconduct as
defined in the Plan, and the Corporation may demand repayment of amounts
received on or after the date of the Misconduct. See the terms of the Plan for
additional information.



Page 2

--------------------------------------------------------------------------------







2.8
TAXATION. You are responsible for all taxes with respect to the Restricted Stock
Unit Award. The Corporation makes no guarantees regarding the tax treatment of
your Award and the tax consequences of Restricted Stock Unit Awards vary,
depending on the country’s laws that govern this Restricted Stock Unit Award.
Any tax obligations arising upon lapse of a substantial risk of forfeiture or
other requirement per applicable U.S. or non-U.S. tax rules prior to the Vesting
Date shall be satisfied in the year such tax is due. Any such U.S. tax
obligations shall be satisfied by withholding the number of Restricted Stock
Units sufficient to cover the tax obligations. Any such non-U.S. tax obligations
shall be satisfied by any lawful method chosen by the Corporation, including but
not limited to withholding the number of Restricted Stock Units sufficient to
cover the tax obligations, withholding from your regular wages, or collecting
the amounts directly from you; provided, however, if you are then a director or
Section 16 officer of the Corporation, the Corporation will satisfy your tax
obligation by withholding a portion of your Restricted Stock Units unless such
withholding is prohibited by the laws or regulations of the applicable
jurisdiction.

Any units withheld for taxes are themselves treated as taxable income in the
U.S. and some non-U.S. jurisdictions, and will be valued based on the Closing
Price of Common Stock as listed on the New York Stock Exchange (NYSE) on the
applicable tax processing date. If the NYSE is closed on the tax processing
date, the price will be based on the Closing Price of Common Stock on the last
day the NYSE is open prior to the tax processing date.
Consult the prospectus or prospectus supplement and your tax advisor for more
information regarding the tax consequences of your Restricted Stock Unit Award.
For a copy of the prospectus or prospectus supplement, go to Executive Plans
website or the Global Executive Plans website.
2.9
ADJUSTMENTS. In the event of any change in the outstanding shares of Common
Stock by reason of any stock dividend or split, recapitalization,
reclassification, merger, consolidation, or other similar corporate change, the
number of Restricted Stock Units under this agreement shall be adjusted in
accordance with the terms of the Plan.

2.10
NON-TRANSFERABILITY OF AWARD. You are not permitted to sell, transfer, pledge,
assign or encumber this Restricted Stock Unit Award during your lifetime.

2.11
BENEFICIARY DESIGNATION. You may designate a beneficiary for your Stock Option
Award on the Benefit Connection website. Benefit Connection can be accessed on
the Chevron U.S. Benefits website [website link]. Non-U.S. payroll employees may
download a Beneficiary Designation form from the Global Executive Plans website.

2.12
NO RIGHT TO CONTINUED EMPLOYMENT. The granting of the Restricted Stock Unit
Award shall impose no obligation on the Corporation or its affiliate to continue
your employment.

2.13
RIGHTS AS A STOCKHOLDER. You will have none of the rights of a stockholder of
the Corporation with respect to the Restricted Stock Unit Award.

2.14
AMENDMENT. This Award agreement may not be altered, modified or amended except
by written instrument signed by both parties and in accordance with the terms of
the Plan.



Page 3